UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6782



MELVIN CORNELIOUS WILSON,

                                            Plaintiff - Appellant,

          versus


B.   ZOLICOFFER,   Lieutenant;   E.   MORRIS,
Sergeant; E. CLARK, Assistant Warden; W. H.
TUCKER, Captain; E. MOHEAD, Sergeant; J. V.
BEALE, Deputy Warden; RUFUS FLEMING, Regional
Director; J. M. JABE, Chief Warden; RONALD J.
ANGELONE, Director,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-96-549-2)


Submitted:   September 11, 1997       Decided:   September 23, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Cornelious Wilson, Appellant Pro Se.     William W. Muse,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Wilson
v. Zolicoffer, No. CA-96-549-2 (E.D. Va. May 29, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2